                               LAW ENFORCEMENT SENSITIVE - FOR OFFICIAL USE ONLY
             Case 5:18-cr-00258-EJD Document 442-2 Filed 07/10/20 Page 1 of 4


                                         Food and Drug Administration
                                    OFFICE OF CRIMINAL INVESTIGATIONS
                                       MEMORANDUM OF INTERVIEW



CASE NUMBER:

CASE TITLE:                      THERANOS, INC.

DOCUMENT NUMBER:

PERSON INTERVIEWED:              Audra Zachman

PLACE OF INTERVIEW:

DATE OF INTERVIEW:               06/14/2019

TIME OF INTERVIEW:               10:15 AM PST

INTERVIEWED BY:                  ASAIC George Scavdis

OTHER PERSONS PRESENT: See below

On June 14, 2019, the case agent interviewed Audra Zachman, nurse practitioner, Southwest Contemporary
Women’s Care (SCWC), at their office in Tempe, Arizona, regarding Theranos, Inc. Also present during the
interview were the following: John Bostic, Assistant United States Attorney (AUSA), United States Attorney’s
Office for the Northern District of California (USAO/NDC), San Jose Division; Robert Leach, AUSA,
USAO/NDC, Oakland Division; and Matthew Norfleet, Special Agent, United States Postal Inspection Service.


Ms. Zachman obtained her Doctorate degree in nursing practice in 2013. Her mother was a nurse practitioner
at SCWC, and Ms. Zachman became a nurse practitioner specifically to work in that same office. SCWC was
the first place that Ms. Zachman went to work. She went to undergraduate school at Arizona State University,
and she started working at SCWC in July 2013.

SCWC has a product committee, of which Ms. Zachman was the head. The purpose of the product committee
was to funnel medical sales representatives to Ms. Zachman. The product committee covered all three office
locations. A Theranos sales representative dropped off paperwork that went to Ms. Zachman as head of the
product committee for her to review. The product committee would filter through requests from companies and
then they would meet to compare the competing companies. The main concerns of the product committee
were validity, cost, and accessibility. At the time that Ms. Zachman was head of the product committee, there
were a total of three people on the committee. Eventually, Courtney Domingo took over for Ms. Zachman as
head of the product committee.

Ms. Zachman explained that when the product committee is assessing a drug or device’s validity, they are
making sure that it is FDA approved and that the testing process has been validated. In terms of laboratory
testing, validity would mean that the test is accurate. Validity or accuracy is probably the most important factor
when considering a testing laboratory.

Ms. Zachman remembers that the Theranos sales representative came in and gave an e-mail contact. The
technology was presented as being “new age”. It was presented as being cheaper and as being something
that patients could pay cash for if they didn’t have insurance. This information was presented at the
beginning of Theranos’s engagement with the practice.

AUSA Bostic showed Ms. Zachman an e-mail dated June 20, 2014, titled "RE: theranos" bates numbered




                               LAW ENFORCEMENT SENSITIVE - FOR OFFICIAL USE ONLY
                               LAW ENFORCEMENT SENSITIVE - FOR OFFICIAL USE ONLY                       2016-MWM-709-0576-J
             Case 5:18-cr-00258-EJD Document 442-2 Filed 07/10/20 Page 2 of 4                           Page 2 of 4




LINNERSON-001131 (attachment one). The name Peggy Shuffler is familiar to her. Ms. Zachman’s initial
contact with Theranos was probably a few days prior to this e-mail.

AUSA Bostic showed Ms. Zachman an e-mail dated July 14, 2014, titled "product committee" bates
numbered LINNERSON-000427 (attachment two). She explained that the product committee evolved over
the years. This may have been before each office had a representative on the committee. In this e-mail, the
product committee is setting up a meeting to have three different testing laboratories come in and present to
it. GenPath does blood testing, PAPs, and pathology testing. SCWC was using Sonora Quest and LabCorp.
prior to engaging Theranos. GenPath and Theranos were being auditioned to replace Sonora Quest.

AUSA Bostic showed Ms. Zachman an e-mail dated September 5, 2014, titled "RE: theranos- product
committee" bates numbered LINNERSON-000451 (attachment three). Ms. Zachman explained that there
aren’t many testing laboratories, so it wouldn’t have been hard for one to get in front of the product
committee. She remembers seeing Elizabeth Holmes on the front of a magazine in the airport and feeling
proud that SCWC was partnered with Theranos. This e-mail chain would have been after the product
committee’s meeting with Theranos. Theranos provided marketing materials in hardcopy form to the
product committee, which Ms. Zachman eventually disposed of. Theranos didn’t provide the documents in
electronic form.

Theranos told Ms. Zachman that their testing was valid, less expensive, that they were able to use less blood,
and that it was more convenient. Theranos also pitched their ability to integrate with SCWC and provide an
in-house phlebotomist. They touted their finger stick test and said that patients were more likely to have their
blood drawn as a result. Ms. Zachman doesn’t recall Theranos showing her photos of their devices. They
may have shown her a picture of the blood collection vial, but they never showed her a picture of their blood
analyzer. Ms. Zachman feels like they proposed that all their testing could be done via finger stick method
during their initial pitch to the product committee. Later, they said not all their tests would be available via
finger stick blood draw method. She doesn’t recall Theranos making representations about their technology
having FDA approval. Ms. Zachman doesn’t recall how many people from Theranos presented to the
product committee.

AUSA Bostic directed Ms. Zachman back to attachment three. She said she doesn’t recall this meeting
happening or the details of it. SCWC probably started using Theranos for patient testing before having them
provide an in-house phlebotomist.

B        G       was not an IVF patient, and Ms. Zachman was not her treating doctor during her previous
pregnancies. AUSA Bostic directed Ms. Zachman to an e-mail dated April 25, 2018, titled "FW: Theranos"
bates numbered LINNERSON-001077 through 001078 (attachment four). Ms. Zachman said that Theranos
was available to perform testing on the weekends and Sonora Quest was not, so that might explain why
Sonora Quest was chosen for Ms. G            to be tested before Theranos. Ms. Zachman would have confirmed
Ms. G        s pregnancy with a urine test in the office, and then would have ordered blood laboratory tests for
her based on Ms. G        s history of miscarriages. An HCG value of 1805 tells you that pregnancy has
occurred. It doesn’t speak to the viability of the pregnancy, but it’s a “very positive” result in terms of
whether a pregnancy has occurred. It is normal to send a patient who has had previous miscarriages for HCG
testing every 48 hours. Ms. G        was tested by Theranos twice. The two different results had the same
value, but the decimal place had moved. A normal health pregnancy will see the HCG value double every 48
hours. It’s improbable that the digits for the value would stay the same and just have the decimal place
move (i.e. 1,200 vs. 120)

AUSA Bostic directed Ms. Zachman two documents: a Theranos test result bates numbered LINNERSON-
001083 and one bates numbered LINNERSON-001085 (attachment five). Ms. Zachman recalls reaching out
to Ms. G      to prepare her that her pregnancy was lost. Ms. Zachman was suspicious of such a large drop in
HCG value over a 48-hour period. She would have expected that to be accompanied by significant bleeding,
but it was not. Her conversation with Ms. G     was a difficult conversation to have. This visit with Ms. G
was important because once a patient has had a fourth miscarriage, that patient is put in a category called
“recurrent pregnancy loss”, which means that something is going on in the patient’s body that is preventing




                               LAW ENFORCEMENT SENSITIVE - FOR OFFICIAL USE ONLY
                               LAW ENFORCEMENT SENSITIVE - FOR OFFICIAL USE ONLY                        2016-MWM-709-0576-J
             Case 5:18-cr-00258-EJD Document 442-2 Filed 07/10/20 Page 3 of 4                            Page 3 of 4




her from carrying a baby to term. Ms. Zachman ordered additional testing after the Theranos blood test to
confirm that a miscarriage had occurred.

ASUA Bostic directed Ms. Zachman to a lab result report bates numbered LINNERSON-001094 (attachment
six). She said that this result is a sure signal of pregnancy. This result caused confusion and embarrassment.
She didn’t know which result to dismiss at this point. It was at this point that Ms. Zachman started to distrust
the Theranos test result. She had never had an unreliable HCG result prior to the Theranos test. In fact, she
finds HCG to be a reliable test that laboratories get right. HCG is not a test whose value goes up, and then
down, and then back up again. Ms. Zachman wanted Ms. G               to repeat the HCG test. After that repeat,
she was eligible for an ultrasound examination. Ms. Zachman was vocal within SCWC about what happened
with Ms. G       ’s Theranos HCG test. She called Theranos to speak with their complaint department, and
this led her to send e-mails to Theranos.

AUSA Bostic directed Ms. Zachman to an e-mail dated October 14, 2014, titled "Checking Back" bates
numbered LINNERSON-001214 (attachment seven). The Theranos employee in this e-mail, Leslie, is trying
to arrange a telephone call with Christian Holmes. Ms. Zachman recalls speaking to someone from Theranos
on the telephone about filing a formal complaint about their HCG test. The Theranos response to her was very
vague. They responded that the error was a simple laboratory error, that it was a decimal point issue, and that
the issue would be addressed. Ms. Zachman said that seeing the exact same value one day and then again
two days later would be unlikely and troubling. Theranos’s explanation was not plausible to her. She
remembers that Theranos said they would get back to her.

AUSA Bostic directed Ms. Zachman to an e-mail dated October 29, 2014, titled "Theranos Lab" bates
numbered LINNERSON-001219 (attachment eight). Ms. Zachman recalls this e-mail. She was part of the
decision to send this e-mail. She doesn’t recall additional telephone calls with Theranos in the weeks
following this e-mail. At this time in April, SCWC was still using Theranos for testing but was keeping a
watchful eye. Ms. Zachman recalls other inaccuracies with Theranos test results, but none of them were for
patients of hers.

AUSA Bostic directed Ms. Zachman to an e-mail dated April 24, 2015, titled "RE: meeting" bates numbered
LINNERSON-001268 through 001269 (attachment nine). Ms. Zachman doesn’t recall this conversation with
Mike Phebus. She thinks this was sent around the time the SCWC study of Theranos was discussed.

AUSA Bostic directed Ms. Zachman to an e-mail chain dated July 16, 2015, titled "FW: SW Contemporary
Study" bates numbered LINNERSON-000534 through 000541 (attachment ten). Ms. Zachman said that she
was skeptical of Theranos, but hopeful at the time that SCWC proposed doing a study. This was the first time
the study was being put together. The idea to conduct a study of Theranos against other testing laboratories
was likely a collaborative decision made between her, Ms. Domingo, and Dr. Stephen Linnerson. The goal of
the study was to restore SCWC’s faith in Theranos’s “quants”. They decided that the study should be a
side by side one. SCWC decided that was what they wanted before they proposed it to Theranos. The plan
for the study was to, in-house, compare finger stick draws versus venous draws from two other laboratories
and Theranos for any patient that was willing to participate. Ms. Zachman doesn’t recall speaking to anyone
from Theranos with a medical background about the study. She wasn’t a part of the decision to compare
Theranos to two laboratories as opposed to one.

Ms. Zachman said, “An OBGYN practice should be able to tell a patient if they’re pregnant or not.”
Regarding Ms. G         , if Ms. Zachman had relied on the Theranos result and initiated the treatment protocol
for a miscarriage, it is very likely Ms. Zachman would have terminated a viable pregnancy.

AUSA Bostic directed Ms. Zachman to an e-mail dated July 29, 2015, titled "Theranos study" bates
numbered LINNERSON-000559 (attachment eleven). Ms. Zachman was less involved with the study at this
point. She wouldn’t have been steering patients to Theranos for testing at this point. She doesn’t recall
patients being vocal about receiving venous draws instead of finger stick draws from Theranos. Ms. Domingo
made a presentation to SCWC on the results of the study.




                               LAW ENFORCEMENT SENSITIVE - FOR OFFICIAL USE ONLY
                             LAW ENFORCEMENT SENSITIVE - FOR OFFICIAL USE ONLY                     2016-MWM-709-0576-J
            Case 5:18-cr-00258-EJD Document 442-2 Filed 07/10/20 Page 4 of 4                        Page 4 of 4




AUSA Bostic directed Ms. Zachman to an e-mail dated August 27, 2015, titled "Theranos Study" bates
numbered LINNERSON-000578 (Attachment twelve). Ms. Zachman explained that these are the results that
the study yielded. She didn’t draft the chart that has the results. She doesn’t remember conversations that
were had where the data was reviewed. The conclusion of the practice was to be more vocal about not using
Theranos. The study was a part of that decision. Ms. Zachman’s experience with Ms. G         had a big
impact on her advocacy that others should be skeptical of Theranos and not use them. Ms. Zachman has
never had any other problems with HCG tests and other laboratories aside from her experience with Ms.
G      and Theranos.



SUBMITTED: Electronically submitted by GEORGE SCAVDIS
             GEORGE SCAVDIS, ASSISTANT SPECIAL AGENT IN                DATE:    07/15/2019
             CHARGE
APPROVED:
             Electronically approved by MARK MCCORMACK

             MARK MCCORMACK, SPECIAL AGENT IN CHARGE                   DATE:    07/15/2019


DISTRIBUTION:    Orig: MWFO w/attachments
                 cc: Prosecution w/attachments

ATTACHMENTS: 1-an e-mail dated June 20, 2014, titled "RE: theranos" bates numbered LINNERSON-001131
             2-an e-mail dated July 14, 2014, titled "product committee" bates numbered LINNERSON-000427
             3-an e-mail dated September 5, 2014, titled "RE: theranos- product committee" bates numbered
             LINNERSON-000451
             4-an e-mail dated April 25, 2018, titled "FW: Theranos" bates numbered LINNERSON-001077 through
             001078
             5-a Theranos test result bates numbered LINNERSON-001083 and one bates numbered
             LINNERSON-001085
             6-a lab result report bates numbered LINNERSON-001094
             7-an e-mail dated October 14, 2014, titled "Checking Back" bates numbered LINNERSON-001214
             8-an e-mail dated October 29, 2014, titled "Theranos Lab" bates numbered LINNERSON-001219
             9-an e-mail dated April 24, 2015, titled "RE: meeting" bates numbered LINNERSON-001268 through
             001269
             10-an e-mail chain dated July 16, 2015, titled "FW: SW Contemporary Study" bates numbered
             LINNERSON-000534 through 000541
             11-an e-mail dated July 29, 2015, titled "Theranos study" bates numbered LINNERSON-000559
             12-an e-mail dated August 27, 2015, titled "Theranos Study" bates numbered LINNERSON-000578




                             LAW ENFORCEMENT SENSITIVE - FOR OFFICIAL USE ONLY
